                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 KENNETH S. WILLIAMS,                             )
                                                  )
         Petitioner,                              )         Civil No. 6:18-cv-00179-GFVT
                                                  )
 v.                                               )
                                                  )
 J. RAY ORMOND, Warden,                           )         MEMORANDUM OPINION
                                                  )              & ORDER
         Respondent.                              )
                                                  )

                                       *** *** *** ***

       Kenneth S. Williams is an inmate at the United States Penitentiary (USP) – McCreary in

Pine Knot, Kentucky. Proceeding without a lawyer, Williams filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [R. 1]. For the reasons set forth below, the Court will

deny Williams’s petition.

       In 2000, a jury convicted Williams of multiple federal crimes, including engaging in a

continuing criminal enterprise, distribution of cocaine and cocaine base, and conspiracy to use a

firearm during a drug trafficking crime. See United States v. Kenneth Williams, No. 1:99-cr-125-

KMM at R. 706 (S.D. Fla. 2000). The trial court sentenced Williams to life in prison. See id. at

R. 780. Williams filed a direct appeal, but the United States Court of Appeals for the Eleventh

Circuit affirmed his convictions and sentence. See id. at R. 1021. Williams’s subsequent efforts

to vacate his sentence pursuant to 28 U.S.C. § 2255 and reduce his sentence pursuant to 18

U.S.C. § 3582(c) were unsuccessful.

       Williams has now filed a § 2241 petition with this Court. [R. 1]. Williams claims in his

petition that the trial court sentenced him as a career offender pursuant to section 4B1.1 of the

United States Sentencing Guidelines because it determined that he had two prior felony
convictions for crimes of violence, including a conviction in Florida for battery on a law

enforcement officer. Williams argues that, in light of recent United States Supreme Court case

law, including Descamps v. United States, 133 S. Ct. 2276 (2013), and Mathis v. United States,

136 S. Ct. 2243 (2016), his prior Florida conviction is no longer a valid predicate offense for

purposes of the career-offender enhancement. Thus, Williams argues that this Court should

“vacate his current sentence” and “schedule a new hearing so that he can be re-sentenced without

the application as a career offender.” [R. 1-3 at 21].

       Even if this Court assumes that Williams can collaterally attack his underlying sentence

in a § 2241 petition, his argument is simply without merit. That is because Williams was not

actually sentenced as a career offender, as the Government thoroughly explains in its response

brief. [R. 15]. The United States Court of Appeals for the Eleventh Circuit also made this clear

when it denied Williams’s application for leave to file a second or successive § 2255 motion. [R.

15-2]. As the Eleventh Circuit explained:

       Contrary to [Williams’s] assertion, he was not sentenced as a career offender.
       According to the presentence investigation report, although he qualified for the
       career offender enhancement, because his offense level was already greater than
       the offense level for career offenders, the enhancement did not apply. Moreover,
       he was in the highest criminal history category regardless of his career offender
       status.

[R. 15-2 at 3-4]. Since the trial court did not rely on the career offender enhancement when it

imposed Williams’s sentence, his § 2241 petition does not even get off the ground.

       Accordingly, it is ORDERED as follows:

       1.      Williams’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R.

1] is DENIED.

       2.      This action is DISMISSED and STRICKEN from the Court’s docket.

       3.      A corresponding Judgment will be entered this date.

                                                 2
This 7th day of November, 2018.




                                  3
